Opinion by
Judge Mencer,
This is an appeal by Thomas Kuechler (appellant) from an order of the Court of Common Pleas of Bucks County which affirmed an order of the Middletown Township Board of Supervisors upholding ah order of the township chief of police which demoted the appellant from sergeant to patrolman.
On July 21, 1977, the appellant was demoted by the chief of police for violations of official duty, disobedience of orders, and conduct unbecoming to a police officer. Specifically, the appellant was charged, inter alia, with expanding, contrary to orders, an investigation that had been terminated, commandeering a police vehicle to travel outside of the township without permission, working overtime without proper authorization, failing to submit a log of his work activity, causing the arrest of individuals without sufficient evidence and for an improper purpose, causing arrest warrants to be issued without sufficient evidence to substantiate charges against persons subsequently arrested, and causing the township to be undermanned during a snow emergency.
*534On appeal, the appellant contends that those charges are unsupported by substantial evidence in the record and that the discipline imposed on him was unwarranted by the nature of any misconduct that may. have been established. After a careful review of the record, we affirm the order of the lower court on the able opinion of Judge Isaac S. Garb of the Court of Common Pleas of Bucks County filed in the case of Kuechler v. Township of Middletown, Pa. D. & C. 3d (1980).
Order
And Now, this 31st day of March, 1982, the order of the Court of Common Pleas of Bucks County, dated April 21,1980, dismissing the appeal of Thomas' Kuechler from an adjudication of the Board of Supervisors of the Township of Middletown, which affirmed the demotion of Thomas Kuechler from the rank of sergeant to patrolman, is hereby affirmed.
Judge Palladino did not participate in the decision in this case.